DETAILED ACTION
This action is responsive to the application filed on November 18, 2020.
Claims 1-18 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated December 11, 2020 and May 14, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on November 18, 2020 are acceptable for examination purposes.

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim language recites “wherein [[the]] a set of pre-qualified library blocks further define at least one input signal available to the avionics system, and wherein the generating further includes that the ordered sequence arrangement ensures each of the at least one input signals are processed by the avionics system prior to processing of [[the]] a subset of pre-qualified library blocks.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 recites the limitation "a parameter data item (PDI) file generated by the system, the PDI file defining a block sequence PDI having an ordered sequence arrangement to enable the desired control logic during run-time operation in the desired control system, the PDI file including the addressable arrangement of the subset of the pre-qualified library blocks." In lines 6-9.  There is insufficient antecedent basis for this limitation in the claim.
  	For examination purpose “the addressable arrangement” has being interpreted as “the ordered sequence arrangement”.
 	Dependent claims 2-11 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.
  	Claim 12 recites the limitation "a parameter data item (PDI) file generated by the system, the PDI file defining a block sequence PDI having an ordered sequence arrangement to enable the desired control logic during run-time operation in the power system controller, the PDI file including the addressable arrangement of the subset of the pre-qualified library blocks;" In lines 7-10. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the system” refers to “a power system controller” or “a regulated avionics system”
 	For examination purpose “the system” has being interpreted as “the power system controller”.
  	Furthermore, “the addressable arrangement” has being interpreted as “the ordered sequence arrangement”.
 	Claim 16 recites " wherein the generating further includes that the ordered sequence arrangement ensures that none of the subset of pre-qualified library blocks are processed prior to all of the inputs of the respective library block being processed." There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the respective library block” refers to “the set subset of pre-qualified library blocks” or “the subset of pre-qualified library blocks” or “the arrangement of predefined library blocks” as recited previously in claims 13 and 15.
  	For examination purpose “the respective library block” has being interpreted as “the respective arrangement of predefined library blocks”.
 	Dependent claim 17 does not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verhaeghe (US Pub. No. 2020/0089476).
  	With respect to claim 1, Verhaeghe teaches a system for designing control logic, comprising:   	a set of pre-qualified library blocks defining available control logic operations for a desired control system (see abstract, paragraphs [0023], [0031], [0097], [0107]-[0108] and figures 4-5 (and related paragraphs), employs a pre-certified application configured to execute the safety-critical software compilation on the certified hardware device, using the operator and template database. It should be appreciated by those of ordinary skill in the art that a pre-certified application may vary from one embodiment to the next. Finally, the present approach allows for certifying the safety-critical software using the pre-certified application, the safety-critical software compilation, and the certified hardware device. In embodiments using a PDIF as a safety-critical software compilation, at least one of a template and an operator is implemented in hardware, resulting in at least part of the safety-critical hardware being configured by at least part of the PDIF. The present approach thus drastically improves the efficiency of developing and certifying safety-critical systems. Furthermore, see paragraphs [0064], [0068], [0076], operators are defined as predefined blocks inside the software, similar to templates. Operators may be embodiment-specific. For instance, some embodiments are capable of providing image processing, whereas others provide only basic operations. Preferably, all operators have a unique identifier. Furthermore, see paragraph [0119]).   	a user interface (UI) for designing desired control logic and utilizing at least a subset of the pre-qualified library blocks (see paragraph [0011], code generation tools typically use a graphical design environment, which often is under the hood converted into a higher-level computer language, which is compiled into source code, typically C, C++ or Ada. See paragraph [0013], taking the graphical library framework concept one step further, the ARINC 661 specification (Cockpit Display System Interfaces To User Systems) concept defines a definition file, which is a configuration file that allows to define the widgets on the screen. It also defines a communication protocol. The idea is to create a generic graphical application that receives displays information and updates this information that it receives over a communication channel. This result of this approach goes one step beyond using a graphical library, in the sense that the user application no longer has to care about the visualization. However, this comes at the cost of supporting a communication protocol, and the capabilities of the ARINC 661 system are well-defined but relatively limited and non-evolving. See paragraphs [0049]-[0051], re-use of the software that runs on top of this re-used hardware is typically achieved in one of two ways, or a combination of both. First, common software is placed in a library that is tailored to the current hardware embodiment. This can include device drivers, operating system aspects, visualization libraries, and routines to monitor the safety aspects of the hardware, amongst others. The application can be designed and coded to take advantage of these libraries to reduce the software development and certification effort. The second way is to design the application in a tool that can automatically generate the source code. There are tools that are specifically qualified for use in aerospace, and this results in the generated code does not need to be reviewed for correctness. Furthermore, see paragraphs [0069]-[0072] and figures 5-9 (and related paragraphs), e.g. software design, coding and executable) and   	a parameter data item (PDI) file generated by the system, the PDI file defining a block sequence PDI having an ordered sequence arrangement to enable the desired control logic during run-time operation in the desired control system, the PDI file including the addressable arrangement of the subset of the pre-qualified library blocks (see paragraphs [0023], [0031], [0065], [0068], [0074], [0077], [0079], [0092], [0098] and figures 4-5 (and related paragraphs), to make applications like these possible, the certification standards have introduced the concept of a PDIF. FIG. 4 illustrates how the PDI file combines with the pre-certified software and pre-certified hardware according to an embodiment of the present approach. The pre-certified hardware (401) runs software (404). This includes pre-certified executable code (405), and the PDIF (406) acts as a configuration file for the executable object code. The PDIF may contain only data in some embodiments. The PDIF contains tables of variables, which have an identifier and optionally an initial value and data type. The PDIF contains one or more tables, that identify which templates are instantiated, and identifies for each template which variables are used as its fields. For constant fields, instead of identifying the variable identifier, the value can also provided directly. The present approach defines operations as the identification of a result variable, the identification of an operator, and the identification of one or more operand variables. The PDIF contains one or more tables of operations. For a safety-critical application, the Worst Case Execution Time (WCET) is one of the aspects that must be calculated at the time the application is designed. This WCET is compared to the allotted time to validate the timing aspects of the embodiment. The WCET cannot be calculated before loading the PDIF, since the PDIF defines which inputs and outputs are used, and which operations are executed. It is possible for almost all embodiments to specify a PDIF that overruns the capabilities of the central processor. The calculation of the WCET is therefore an activity that is of key importance. Furthermore, see paragraph [0109], [0111] and figures 7-8).   	With respect to claim 2, Verhaeghe teaches wherein the ordered sequence arrangement further defines an ordered executable arrangement of the desired control logic during run-time operation in the desired control system (see abstract, the pre-certified system may be configured to implement a safety-critical software compilation, that contains variables, operations, and template instantiations defining the safety-critical system. See paragraphs [0022], generate a safety-critical software compilation having a plurality of variables, a plurality of operations, and a plurality of instantiations, the variables, operations, and instantiations defining the operation of the safety-critical software. A PDIF, as described below, is an example of a safety-critical software compilation. A safety-critical software compilation may also take the form of a plurality of constructors expressed in at least one of source code and object code. As used in a safety-critical software compilation, a variable has a variable identifier and at least one data element specified in the safety-critical software, an operation has an input variable identifier, an operator identifier, and an output variable identifier, and an instantiation has a template identifier and a plurality of field variable identifiers. At least a portion of the variables in the plurality of variables comprises a data type and an initial value, depending on the embodiment. In some embodiments, each operation is configured to apply an operator to an input variable and generate an output data stored as an output variable. At least one instantiation may be configured to apply a template with at least one field and generate an output field stored in local memory. See paragraphs [0025]-[0026], the safety-critical software compilation may define a plurality of ticks, each tick configured to use variables from a prior tick, receive inputs, calculate operations, prepare outputs, transmit outputs, and wait for a subsequent tick. The step of receiving inputs may include setting at least a portion of the plurality of variables (e.g., assigning a data value for one or more variables), preparing outputs may include generating data resulting from a calculation of an operation, and transmitting output may involve sending data as an output, such as to an internal bus, internal storage, or another loop. See paragraphs [0069]-[0070], a method builds on this state-of-the-art. The state-of-the-art display server defines a number of widgets and other screen artefacts that can be used, and provides them with an identifier and a set of fields that can be used to manipulate them. For instance, X and Y are typical fields to define the position of a widget. The present approach extends this concept by defining templates for a wide selection of the inputs and outputs available in the embodiment. A template is a predefined input or output that can be performed, for instance sending or receiving UDP datagrams over Ethernet. The fields of the UDP socket can contain the UDP port or the list of UDP datagrams to send. The port is a number, and the messages are a list, and both are fields to the template. Furthermore, see paragraphs [0077]-[0101] and figure 6).  	With respect to claim 3, Verhaeghe teaches wherein the pre-qualified library blocks further define at least one input signal available to the desired control system and at least one output signal of the desired control system (see figure 6 (and related paragraphs), input and output signals).
  	With respect to claim 4, Verhaeghe teaches wherein the ordered sequence arrangement ensures each of the at least one input signals are processed by the desired control system during run- time prior to processing of the subset of pre-qualified library blocks (see paragraph [0016], creates a pre-certified system, with both pre-certified hardware device and pre-certified software. The pre-certified system is configured to implement a critical system compilation, that contains variables, operations, and instantiations defining the safety-critical system. This approach effectively eliminates the development and certification process below the high-level requirements for the safety-critical software through prior action. The present approach can be configured to match the needs of most instruments that can be build the input/output. See paragraph [0065], the generated file is called a Parameter Data Item (PDI) File (PDIF) (915) under the present approach. The PDIF should contain only data, which may be read once at boot time. Normally the PDIF does not contain any information that cannot be automatically proven correct from the high-level requirements. In addition, the PDI file should not include source code, nor require further compilation, nor should it require runtime interpretation, nor should it contain executable binary code. This is necessary because otherwise the certification processes are applicable, with review and verification activities that must be performed, which would disallow the “T” model. See paragraph [0098], For a safety-critical application, the Worst Case Execution Time (WCET) is one of the aspects that must be calculated at the time the application is designed. This WCET is compared to the allotted time to validate the timing aspects of the embodiment. The WCET cannot be calculated before loading the PDIF, since the PDIF defines which inputs and outputs are used, and which operations are executed. It is possible for almost all embodiments to specify a PDIF that overruns the capabilities of the central processor. The calculation of the WCET is therefore an activity that is of key importance).  	With respect to claim 5, Verhaeghe teaches wherein the ordered sequence arrangement ensures that none of the subset of pre-qualified library blocks are processed prior to all of the inputs of the respective library block being processed (see figure 9 and paragraphs [0054]-[0065], verification process, the generated file is called a Parameter Data Item (PDI) File (PDIF) (915) under the present approach. The PDIF should contain only data, which may be read once at boot time. Normally the PDIF does not contain any information that cannot be automatically proven correct from the high-level requirements. In addition, the PDI file should not include source code, nor require further compilation, nor should it require runtime interpretation, nor should it contain executable binary code. This is necessary because otherwise the certification processes are applicable, with review and verification activities that must be performed, which would disallow the “T” model).  	With respect to claim 6, Verhaeghe teaches wherein the PDI file is recursively generated by the system to ensure the ordered sequence arrangement (see paragraphs [0023], [0031], [0065], [0068], [0074], [0077], [0079], [0092], [0098] and figures 4-5 (and related paragraphs), to make applications like these possible, the certification standards have introduced the concept of a PDIF. FIG. 4 illustrates how the PDI file combines with the pre-certified software and pre-certified hardware according to an embodiment of the present approach. The pre-certified hardware (401) runs software (404). This includes pre-certified executable code (405), and the PDIF (406) acts as a configuration file for the executable object code. The PDIF may contain only data in some embodiments. The PDIF contains tables of variables, which have an identifier and optionally an initial value and data type. The PDIF contains one or more tables, that identify which templates are instantiated, and identifies for each template which variables are used as its fields. For constant fields, instead of identifying the variable identifier, the value can also provided directly. The present approach defines operations as the identification of a result variable, the identification of an operator, and the identification of one or more operand variables. The PDIF contains one or more tables of operations. For a safety-critical application, the Worst Case Execution Time (WCET) is one of the aspects that must be calculated at the time the application is designed. This WCET is compared to the allotted time to validate the timing aspects of the embodiment. The WCET cannot be calculated before loading the PDIF, since the PDIF defines which inputs and outputs are used, and which operations are executed. It is possible for almost all embodiments to specify a PDIF that overruns the capabilities of the central processor. The calculation of the WCET is therefore an activity that is of key importance. Furthermore, see paragraph [0109], [0111] and figures 7-8).    	With respect to claim 8, Verhaeghe teaches wherein the desired control system is a regulated control system of an avionics system (see paragraph [0003], [0021], [0037]-[0040], [0045], [0047], [0053], [0103], and figures 1-3).  	With respect to claim 9, Verhaeghe teaches wherein the regulated control system is a power switch (see figures 1-3 and paragraphs [0103]-[0105]).  	With respect to claim 10, Verhaeghe teaches wherein the set of pre-qualified library blocks includes at least a subset of logic blocks (see abstract, paragraphs [0023], [0031], [0097], [0107]-[0108] and figures 4-5 (and related paragraphs), employs a pre-certified application configured to execute the safety-critical software compilation on the certified hardware device, using the operator and template database. It should be appreciated by those of ordinary skill in the art that a pre-certified application may vary from one embodiment to the next. Finally, the present approach allows for certifying the safety-critical software using the pre-certified application, the safety-critical software compilation, and the certified hardware device. In embodiments using a PDIF as a safety-critical software compilation, at least one of a template and an operator is implemented in hardware, resulting in at least part of the safety-critical hardware being configured by at least part of the PDIF. The present approach thus drastically improves the efficiency of developing and certifying safety-critical systems. Furthermore, see paragraphs [0064], [0068], [0076], operators are defined as predefined blocks inside the software, similar to templates. Operators may be embodiment-specific. For instance, some embodiments are capable of providing image processing, whereas others provide only basic operations. Preferably, all operators have a unique identifier. Furthermore, see paragraph [0119] (e.g. variables, operators and templates)).  	With respect to claim 11, Verhaeghe teaches further comprising a verification tool configured to qualify the PDI file for qualified operation in the desired control system (see paragraphs [0036], [0060]-[0061], [0065], [0108] and figures 5, 9, verification process).  	With respect to claim 12, the claim is directed to a toolset that corresponds to the system recited in claims 1 and 11, respectively (see the rejection of claims 1 and 11 above; wherein Verhaeghe also teaches such a toolset in paragraphs [0019], [0034], [0051], [0063], [0109]).  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above).
 	With respect to claim 14, the claim is directed to a method that corresponds to the system recited in claims 8 and 11, respectively (see the rejection of claims 8 and 11 above).
 	With respect to claim 15, the claim is directed to a method that corresponds to the system recited in claims 3-4, respectively (see the rejection of claims 3-4 above).
 	With respect to claims 16-17, the claims are directed to a method that corresponds to the system recited in claim 5-6, respectively (see the rejection of claims 5-6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe (US Pub. No. 2020/0089476) in view of Keitel (US Pub. No. 2017/0017222 – IDS 05/14/2021).  	With respect to claim 7, Verhaeghe is silent to disclose wherein each of the pre-qualified library blocks and each of the at least one input signals are defined by a respective address pointer, and wherein the ordered sequence arrangement defines the desired control logic by way of defining respective address pointers relative to the subset of the pre-qualified library blocks.  	However, in an analogous art, Keitel teaches wherein each of the pre-qualified library blocks and each of the at least one input signals are defined by a respective address pointer, and wherein the ordered sequence arrangement defines the desired control logic by way of defining respective address pointers relative to the subset of the pre-qualified library blocks (see paragraphs [0026], [0028], [0030], [0039], [0048] and figure 4 (and related paragraphs), a virtual control engine 108 and its relation to attributed data 400, 402 in accordance with an example embodiment. The virtual control engine 108 may include multiple processing modules, including a control-logic generator module 410, a control-logic deployment module 412, and a control-loop executor module 414. The control-logic generator module 410 takes attributed data 402 as input, and sends a service request for interpretation of the attributed data to the attributed-data dictionary 110 associated with the virtual control engine 108. The input attributed data 402 includes, with reference to FIG. 3, all of the metadata of the attributes class 304 (which defines the control logic to be implemented) as well as the data of the identification class 306, but does not include any sample data (but merely an empty sample-data class structure 302). The attributed-data dictionary 110 functions as a library of program code for various control operators, e.g., each implemented as a class. Based on the control operator specified in the attributed data it receives with the request from the control-logic-generator module 410, the attributed-data dictionary can identify and return the corresponding program-code class to the control-logic-generator module 410, which then creates an instantiation of the class, thus implementing that operator (provided it exists in the attributed-data dictionary 110). In addition, the attributed-data dictionary 110 may map the control-node inputs and outputs specified in the attributed data to local system resources (or, more precisely, to memory pointers to the local system resources), such as sensor-provided and software-computed inputs and outputs to actuators, and interpret associated data types, units, and sample rates. Furthermore, see paragraphs [0051]-[0052], [0055], [0057], [0060] and figures 7-9 (and related paragraphs)).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Verhaeghe’s teaching, which set forth a method for developing and certifying safety-critical systems, by managing a sequence of arrangements defining the desired control logic utilizing address pointers relative to the subset of the pre-qualified library blocks as suggested by Keitel, as Keitel would map inputs and outputs specified in the attributed data to local system resource such as sensor-provided and software-computed inputs and outputs to actuators, and interpret associated data types, units, and sample rates (see paragraph [0039]). 	With respect to claim 18, the claim is directed to a method that corresponds to the system recited in claim 7, respectively (see the rejection of claim 7 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  	Gunn et al. (US Pub. No. 2017/0063995) uses a flight management system including a processor, a memory, a network communication interface, and a flexible data interface stored in the memory and executable by the processor. The flexible data interface is typically configured for providing an abstract data interface layer; retrieving, via the abstract data interface layer, data stored in the memory of the flight management system; and transmitting, via the network communication device, the data to a peripheral device in network communication with the flight management system (see abstract).
  	Leibham et al (US Pub. No. 2015/0347127) set forth a method for incorporating a set of requirements into an executable program to be run on an airborne system is provided. The method obtains the set of requirements for the program in a first format. The method uses a first tool to convert the set of requirements in the first format into a second format utilizing a markup language. The method uses a second tool to convert the set of requirements in the second format into a third format that influences a behavior of the program without changing the program. The method uses a third tool to determine whether the set of requirements in the third format incorporates all of the set of requirements in the second format in order to verify the program under a compliance standard for the airborne system without performing a verification process directly on the program (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192